Citation Nr: 1747889	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left orchiectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1981 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in February 2017.  The transcript is of record.

The Board previously remanded this matter in April 2017 for further development.  It has returned for adjudication.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right testicle is absent or nonfunctioning.


CONCLUSION OF LAW

The criteria for an initial compensable rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7524 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

Under diagnostic code 7524 a noncompensable rating is warranted for the removal of one testis, and a 30 percent rating is warranted for the removal of both testes.  An accompanying note provides that, in the case of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran is service connected for a left orchiectomy that removed the left testis.  The Veteran has asserted that his right testicle is non-functioning.

The Veteran has at previous times claimed four different children as dependents.  The Veteran testified in February 2017 that he has never had children.  The Veteran further explained in April 2017 that three of the children were his wife's from a previous marriage and that the fourth was not really his.  Prior written statements from both the Veteran's ex-wife and son attribute paternity to the Veteran.  

The Veteran was afforded VA fertility testing in May 2017.  The Veteran's sperm count was low, although sperm motility was sufficient.  The examiner opined that the Veteran "could be" considered infertile due to low sperm count, but that the timing of the Veteran's fertility was not ascertainable.

An addendum opinion was obtained in July 2017.  The examiner opined that it was less likely than not that the Veteran's right testicle was absent or non-functioning.  The examiner explained that when one testicle is removed, the other testicle will typically produce additional sperm and semen to compensate for the loss and preserve fertility.  The examiner acknowledged the Veteran's claims to not having children, but noted the contrary statements from his ex-wife and son.  Moreover, the Veteran's current sperm motility was above normal despite several complicated unrelated diseases that may limit reproductive ability.  Therefore the Veteran's right testicle was not absent or nonfunctioning.

The weight of the evidence is against a finding that the Veteran's right testicle is absent or non-functioning.  The examination identified a testicle via ultrasound, and the Veteran's fertility testing indicated that the testicle was producing sperm.  The independent medical examiner also opined that the Veteran's right testicle was functional based upon the fertility testing, ultrasound, and possible child.  This weighs strongly in favor of functionality.

Although the Veteran testified that he did not have any children, his April 2017 letter softened this to a statement expressing that he did not believe he had children, but he was not certain.  Letters from his purported son and ex-wife both indicated that they believed the Veteran was the father.  The Veteran did not wish to undergo testing to determine paternity, and so paternity cannot be conclusively determined.  Taken together this evidence weighs somewhat in favor of the Veteran having a functioning right testicle.

The May 2017 examiner also opined that the Veteran's low sperm count "could be" interpreted as infertility.  This uncertain opinion, however, is outweighed by the opinion of the July 2017 examiner because the July 2017 examiner used the correct standard of at least as likely as not.  "Could be" is not a clear standard and may indicate a probability that is possible, but still less than as least as likely as not.  In addition, the Regulations require "functioning" of the other testicle and do not speak in terms of fertility.  Even with the low sperm count, the right testicle is still functioning to some extent and is therefore not nonfunctioning.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial compensable rating for left orchiectomy is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


